Citation Nr: 1742012	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-46 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for non-Hodgkin's lymphoma. 

2.  Entitlement to an initial disability rating in excess of 0 percent for mid-abdominal scar associated with for non-Hodgkin's lymphoma.

3.  Entitlement to an initial disability rating in excess of 20 percent for resection of the sigmoid colon associated with for non-Hodgkin's lymphoma.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with for non-Hodgkin's lymphoma.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with for non-Hodgkin's lymphoma.

6.  Entitlement to service connection for renal cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to June 1973 and from June 1973 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a May 2017 videoconference hearing before the undersigned.  A copy of the transcript is of record.

The issues of entitlement to service connection for an incisional umbilical hernia, status post colectomy and entitlement to a total disability rating based on individual unemployability have been raised by the record in a January 2016 VA examination and January 2015 correspondence, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 20 percent for resection of the sigmoid colon associated with for non-Hodgkin's lymphoma, entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with for non-Hodgkin's lymphoma, and entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with for non-Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma has not recurred nor metastasized since the conclusion of his cancer treatment.  

2.  The Veteran's colectomy scars are manifested by not more than one painful scar and are not manifested by any unstable scars, three or more painful or unstable scars, scars on the head, face, or neck,  do not constitute an area of 77 square centimeters or greater, and are not deep and nonlinear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.117, Diagnostic Code 7715 (2016).

2.  The criteria for a 10 percent rating, but no greater, for two colectomy scars have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. §§ 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Relevant Laws and Regulations

The Veteran seeks an initial rating for his non-Hodgkin's lymphoma higher than 0 percent, rated under 38 C.F.R. § 4.117, Diagnostic Code 7715, and an initial rating for his mid-abdominal scar associated with non-Hodgkin's lymphoma higher than - percent, rated under 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides for a 100 percent disability rating when there is active disease or during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715.  Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  Id.

Unstable or painful scars are rated under Diagnostic Code 7804, which provides for a 10 percent rating with one or two unstable or painful scars; a 20 percent rating for three or four unstable or painful scars; and a maximum of 30 percent rating for five or more unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Non-Hodgkin's Lymphoma

Review of medical treatment records show that the Veteran was diagnosed with non-Hodgkin's lymphoma in January 2013.  He began a six month course of chemotherapy in March 2013, which ended in July 2013.  Treatment records show that the Veteran's non-Hodgkin's lymphoma has been in remission since the end of his chemotherapy.  

In a January 2016 VA lymphatic examination, the examiner found that the Veteran's non-Hodgkin's was in remission with residual complications and that the Veteran was not currently undergoing any treatment.  

Accordingly, the Board finds that the evidence of record preponderates against entitlement to a compensable schedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Staged ratings are not appropriate in light of the evidence and the law governing this rating.

Scars

At an August 2014 VA lymphatic examination, the examiner found that the Veteran had one exploratory mid-abdominal scar that was 16.0 centimeters in length, linear, and non-tender.

At a January 2016 VA scars examination, the examiner found that the Veteran had two colectomy scars located on the anterior trunk that were linear and not unstable.  Neither of the scars was due to burns.  Further, the length of each linear scar was 28.0 centimeters and 11.0 centimeters.  One scar was judged to be painful with mild tenderness.

In his January 2015 notice of disagreement, the Veteran reported that his mid-abdominal scar leaked fluid and was unstable.  He further stated that he needed to clean and bandage the scar daily with peroxide.  The appellant is competent to report the symptoms of his surgical scars.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  The Board, however, assigns greater probative weight to the opinion of the medical professionals due to their training and expertise.  

The Board notes that higher or separate ratings are not warranted under any other Diagnostic Code.  Diagnostic Code 7801 does not apply because the Veteran's scars are linear.  Diagnostic Code 7802 does not apply because the Veteran's scars are linear and do not constitute an area of 929 square centimeters.  

The Board acknowledges the Veteran's complaints that his mid-abdominal scars are unstable.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Further, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected scars.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

In this case, the Board finds that the preponderance of the evidence shows that the Veteran has had only one painful abdominal scar during the appeal.  Hence, the preponderance of the evidence supports a rating of 10 percent, and no higher, under Diagnostic Code 7803 during the appeal period.  


ORDERS

Entitlement to an initial rating in excess of 0 percent for non-Hodgkin's lymphoma is denied.

Entitlement to an initial rating of 10 percent, but no higher, for a mid-abdominal scar is granted subject to the laws and regulations governing the award of monetary benefits.


REMAND

Resection of Sigmoid Colon and Peripheral Neuropathy 

With respect to the claims of entitlement to an increased initial rating for resection of sigmoid colon and peripheral neuropathy, a timely notice of disagreement was filed in September 2016 in response to an August 2016 rating decision addressing these claims.  As a statement of the case has yet to be issued addressing these issues, the appropriate disposition is to remand the claim for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Renal Cancer

Service connection may be established if a radiation exposed veteran develops a "radiogenic disease" - one that may be induced by ionizing radiation.  A radiogenic disease can be either one of the diseases listed under 38 C.F.R. § 3.311, or an unlisted disease, if competent scientific or medical evidence establishes that the claimed condition is a radiogenic disease and if VA's Under Secretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.

In this case, the Veteran has been diagnosed with renal cancer, which is listed under 38 C.F.R. § 3.311.  Further, the military personnel records establish that the Veteran was a communications-electronics technician in service.  In a January 2015, the Veteran stated that he was exposed to "RF radiation" while stationed at a satellite station in Vietnam and claimed that his renal cancer was caused by this radiation exposure.  Accordingly, VA should develop the Veteran's claim as directed under 38 C.F.R. § 3.311.  VA must obtain any relevant records regarding the Veteran's exposure, obtain a dose estimate, and obtain an opinion regarding the nature and etiology of the Veteran's renal cancer.  38 C.F.R. § 3.311(a).

Additionally, the Veteran submitted medical evidence, including treatise evidence (i.e. articles and scientific studies) and a February 2017 private medical opinion, suggesting the possibility of a link between his renal cancer and Agent Orange exposure.  However, the evidence is insufficient to decide the claim as it is too general and inconclusive to satisfy the benefit of the doubt standard.  Hence, a VA opinion is required.

Further, it appears from the record that the Veteran's renal cancer may be linked to his service-connected non-Hodgkin's lymphoma since he was diagnosed with metastatic malignancy in the kidney in February 2013 and non-Hodgkin's lymphoma in March 2013.  Further, in January 2015 the Veteran was diagnosed to have recurrent renal cell carcinoma with development of a malignant lymph node in the right neck area.  Accordingly, a VA opinion is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify the names of any VA and/or private medical care providers from whom he received treatment for his peripheral neuropathy, resection of the sigmoid colon, and hernia associated with non-Hodgkin's lymphoma.  For each named provider the Veteran should identify the name, date, and address where he received treatment.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.
 
Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Contact the National Personnel Records Center (and all other appropriate records repositories) and request any outstanding copies of the Veteran's service personnel records, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records it is unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

3.  Thereafter, contact the appropriate office of the Department of Defense for dose data pertaining to the Veteran's radiation exposure in service, to include his service as a communications-electronics technician at satellite stations.  The dose estimate should reflect consideration of the Veteran's service records, statements, hearing testimony, letters and factsheets issued by federal agencies since 1982, and any other information obtained.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information is required regarding the specifics of the Veteran's alleged exposure, he should be contacted and asked to provide the information.

4.  If the above development results in a positive dose estimate, the claim must be forwarded to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311.

5.  Upon completion of the requested development in steps 2 through 4 and any additional development deemed appropriate, schedule a VA examination as to the nature and etiology of the Veteran's renal cancer.  The examiner must specifically consider the nature of the appellant's military duties as a communications-electronics technician in the Republic of Vietnam.  Following a review of the records, the examiner must opine:

(i)  Whether it is at least as likely as not that his renal cancer is related to the appellant's active duty service, specifically his exposure to radiation, if any, and Agent Orange exposure.  In rendering this opinion, the examiner must indicate that he reviewed the medical evidence submitted by the Veteran;

(ii)  Whether it is at least as likely as not that his renal cancer is due to or aggravated by his service-connected non-Hodgkin's lymphoma.

3.  Schedule the Veteran for a VA examination as to the current severity of the Veteran's service-connected resection of the sigmoid colon and bilateral lower extremity peripheral neuropathy.  

Additionally, schedule the Veteran for a VA examination as to the nature and etiology of his hernia.  The examiner must opine whether it is at least as likely as not that the hernia is related to the Veteran's active duty service and whether it is at least as likely as not that the hernia is due to or aggravated by the Veteran's service-connected disabilities, such as resection of the sigmoid colon.

4.  Provide the Veteran and his representative a statement of the case addressing his claims of entitlement to an increased initial rating for resection of the sigmoid colon and peripheral neuropathy, pending since the September 2016 notice of disagreement was filed.  Only if the Veteran perfects a timely appeal on these issues should these claims be returned to the Board for further appellate consideration.  

5.  The examiner(s) is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  A fully reasoned rationale must be provided for any opinion offered.
 
6.  The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of his claims.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

7.  After the requested development has been completed, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.
 
8.  Then readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


